Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated September 24, 2014 (including amendments thereto) with respect to the Common Stock of Mastech Holdings, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 24, 2014 AB Value Partners, L.P. By: AB Value Management LLC General Partner By: /s/ David Polonitza Name: David Polonitza AB Value Management LLC By: /s/ David Polonitza Name: David Polonitza /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Andrew Berger
